Citation Nr: 1018152	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  06-03 783A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for residuals of exposure 
to the sun, to include skin cancer and actinic keratoses.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from July 1942 to December 
1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that denied entitlement to service 
connection for residuals of exposure to the sun to include 
skin cancer and actinic keratoses.  

In September 2009, this matter was remanded for additional 
development and adjudication.  In that remand, the Board 
noted that, although the Veteran initiated an appeal on the 
denial of his claim of entitlement to service connection for 
a heart condition to include hypertension and atrial 
fibrillation in the September 2004 rating decision, he did 
not perfect an appeal on that issue after receipt of a 
statement of the case in January 2006.  The Board noted that 
in his signed VA Form 9 received in February 2006, the 
Veteran checked that he had read the statement of the case 
and specifically identified he was only appealing residual of 
sun exposure including actinic keratoses and skin cancer.  
38 C.F.R. § 20.202 (2009).  He provided argument as to why he 
thought VA had decided his case incorrectly specific only to 
the skin condition issue.  Thus, the Board found that the 
only issue on appeal was the issue of entitlement to service 
connection for a skin condition.  

In September 2009, the Board also noted that the Veteran's 
representative included the issue of service connection for a 
heart condition and discussion in a VA Form 646 received in 
January 2007, after the applicable time period to file a 
substantive appeal, to supplement the answer to the statement 
of the case.  However, as discussed above, the Veteran had 
not included the issue of service connection for a heart 
condition in his answer to the statement of the case.  In 
addition, the Board noted that the representative included a 
discussion of Douglas v. Derwinski, 2 Vet. App. 435 (1992).  
However, the discussion seemed directed only to the issue on 
appeal of service connection for a skin condition.  Moreover, 
the Board found that this case differed from Douglas in that 
the issue of entitlement to service connection for a heart 
condition had been raised by the appellant, addressed by the 
RO, and the appellant chose not to perfect the appeal as 
indicated by his statements in his VA Form 9.  In addition, 
the Board found that the subsequent written brief 
presentation by the Veteran's representative in August 2009, 
presented argument only on the issue of entitlement to 
service connection for residuals of exposure to the sun to 
include skin cancer and actinic keratoses.   

In February 2010, VA received additional evidence in 
connection with the Veteran's claim that was not accompanied 
by a waiver of RO consideration.  This evidence consists of 
photos of the Veteran's skin disabilities taken in connection 
with the December 2009 VA examination.  As the subject of 
this evidence was viewed personally by the December 2009 VA 
examiner and the results of his examination were include in 
the Veteran's claims file prior to the December 2009 
supplemental statement of the case, the Board finds that 
remand for initial RO consideration is not required in this 
case.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Skin disorders, to include skin cancer and actinic 
keratoses, were not present in service, skin cancer was not 
manifest within one year of service, and current skin 
disorders, to include skin cancer and actinic keratoses, are 
not shown to be related to any incident in service. 


CONCLUSION OF LAW

Skin disorders, to include skin cancer and actinic keratoses, 
were not incurred in or aggravated by the Veteran's period of 
military service, and may not be presumed to have had their 
onset in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claim of entitlement to service 
connection for skin disorders, to include skin cancer and 
actinic keratoses, the Board finds that VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
In this regard, the Board finds that a letter dated in June 
2004, satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The Veteran was aware from this letter 
what evidence was necessary to support his claim; and that it 
was ultimately his responsibility to give VA any evidence 
pertaining to his claim.  In addition, the letter informed 
the Veteran that additional information or evidence was 
needed to support his claim; and asked the Veteran to send 
the information to VA.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) [Pelegrini II].

In making the foregoing findings, the Board observes that 38 
C.F.R. § 3.159 (VA's regulation concerning VA assistance in 
developing claims) has been revised in part recently.  These 
revisions became effective as of May 30, 2008, and several 
portions of the revisions are pertinent to the case at hand.  
See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, 
the final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  The final rule also removes the 
fourth sentence of 38 C.F.R. § 3.159(b)(1), previously 
indicating that if VA does not receive the necessary 
information and evidence requested from the claimant within 
one year of the date of the notice, VA cannot pay or provide 
any benefits based on that application.  The revised sentence 
reflects that the information and evidence that the claimant 
is informed that he or she is to provide must be provided 
within one year of the date of the notice.  Finally, under 38 
C.F.R. § 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement ("NOD") or when, as a matter of law, entitlement 
to the benefit claimed cannot be established.  VA may 
continue to have an obligation to provide adequate section 38 
U.S.C.A. § 5103(a) notice despite receipt of an NOD if the 
claim was denied and compliant notice was not previously 
provided. See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 
(Fed. Cir. 2006) [Mayfield II].

In addition to the foregoing, the Board observes that the 
Veteran's service treatment records, service personnel 
records, and VA and private medical records have been 
obtained, to the extent possible. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The Veteran has also been provided a VA 
examination in connection with his claim dated in December 
2009.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file, or has not been 
adequately addressed by evidence already contained in the 
record.  In this regard, while the December 2009 VA examiner 
commented about a particular 1996 VA record that notes the 
onset of skin problems at that time that does not seem to be 
otherwise of record, since the examiner considered this 
evidence, the Board finds that remand for the sole purpose of 
associating this record with the claims folder is not 
warranted.  In addition, such evidence would still only serve 
to establish the onset of relevant symptoms in 1996, which, 
as shown more fully below, would still not help to 
substantiate his claim.  

The Board concludes, after reviewing all evidence of record, 
that the preponderance of the evidence is against the 
Veteran's claim.  As such, any questions as to the 
appropriate disability ratings or effective dates to be 
assigned to the claim are rendered moot; and no further 
notice is needed.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Since there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless and the Board may proceed 
with a merits adjudication of the Veteran's claim.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).


II.  Service connection.

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for certain chronic diseases, 
including malignant tumors, when the disease is manifested to 
a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service.  38 C.F.R. § 
3.303(d).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical 
evidence, or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical, or in certain circumstances, lay evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed.Cir.2007); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995; see also 38 C.F.R. § 3.303(a).  

The existence of a current disorder is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
United States Court of Appeals for Veterans Claims (Court)'s 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disorder for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  That a 
condition or injury occurred in service alone is not enough; 
there must be disability resulting from that condition or 
injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  In the absence of proof of a present disability, 
there can be no valid claim or the grant of the benefit.  Id.  

Under § 3.303(b), an alternative method of establishing the 
second and/or third Caluza element is through a demonstration 
of continuity of symptomatology.  See Savage v. Gober, 10 
Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of 
postservice continuity of the same symptomatology; and (3) 
medical or, in certain circumstances lay evidence of a nexus 
between the present disability and the postservice 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).  The provisions 
concerning continuity of symptomatology do not relieve the 
requirement that there be some evidence of a nexus to 
service.  For service connection to be established by 
continuity of symptomatology there must be competent medical 
or other evidence that relates a current condition to that 
symptomatology.  See Savage 10 Vet. App. at 495-98 (1997).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes where there is no 
credible lay evidence of a continuity of symptomatology.  
Davidson, supra; see also Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  The Veteran can attest to factual matters 
of which he or she had first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court of Appeals for Veterans Claims held that an 
appellant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail.  The Court has also stated, "It is clear that to 
deny a claim on its merits, the evidence must preponderate 
against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert.

In this case, the Veteran seeks entitlement to service 
connection for residuals of sun exposure and sun burns, to 
include skin cancer and actinic keratoses.  The Veteran 
claims that most of his service in the Navy during World War 
II was spent in the South Pacific where he was exposed to the 
intense rays of the sun on a daily basis.  He was involved in 
several invasions and was assigned to Boat Pool 809 stationed 
in the Gilbert Islands.  His work as a radioman placed him in 
a radio shack next to the bridge where he was in and out all 
day.  During that time, he had long hours of exposure to the 
sun.  Post service, the Veteran was in the entertainment 
business and worked nights and slept during the day.  He 
contends that his constant exposure to the sun in the Navy is 
the major factor contributing to his skin condition and that 
doctors have stated the same thing.  

The Veteran's service treatment records are negative for 
findings or diagnoses of any skin disorder, to include skin 
cancer and actinic keratoses.  The Veteran's separation 
discharge examination dated in December 1945 showed a normal 
skin examination.

Post service VA outpatient treatment records from December 
2003 to September 2004 show a history of skin cancers and 
treatment for skin cancer and actinic keratoses.  

In December 2009, the Veteran was afforded a VA examination 
in order to determine whether the Veteran's diagnosed skin 
disorders had their onset in service or as a result of his 
military service.  The examiner indicated that the Veteran's 
claims file had been reviewed in connection with the 
examination.  The examiner indicated that the Veteran's 
separation discharge examination revealed no evidence of 
sunburn or a skin condition.  After service, starting in 
1996, the Veteran started developing actinic keratoses, which 
the examiner stated were skin lesions associated with sun 
exposure and skin cancers.  Between 1996 and 2007, the 
examiner found that the Veteran had actinic damage and had 6 
actinic keratoses removed with liquid nitrogen.  In addition, 
the Veteran had numerous cancerous skin lesions and actinic 
keratoses which were the result of sun exposure.  After 
thoroughly reviewing the Veteran's medical records and 
examining the Veteran, the examiner diagnosed the Veteran 
with actinic keratoses, multiple, with a history of both 
basal cell and squamous cell skin cancers and current basal 
cell cancer of the left face.  The December 2009 VA examiner 
then opined that "it is not at least as likely as not [that] 
the Veteran's diagnosed and treated skin cancers and actinic 
keratoses are related to service or an incident of service.  
... His exposure to sun in the military service was for only 2 
1/2 years of his life.  There was no evidence in the service 
treatment record of any skin conditions.  This man has been 
exposed to the sun for 86 years.  He has lived his life in 
the sun belt."

Based on the foregoing, the Board finds that entitlement to 
service connection is not warranted in this case for the 
Veteran's diagnosed skin disorders, to include skin cancer 
and actinic keratoses.  While the Veteran has been diagnosed 
with current skin disabilities, there is no indication that 
these disabilities had their onset in service or within one 
year of service.  The Veteran has also not asserted 
continuity of symptoms since service.  Indeed, the Veteran 
has acknowledged that he did not develop any skin cancer 
until many years after service.  The Board further notes that 
while the Veteran indicates that his post service occupation 
in the entertainment business involved primarily working at 
night, outpatient records reflect that his more recent daily 
activities include gardening and working in flower beds.  In 
addition, the December 2009 VA examiner, who examined the 
Veteran and his claims file in connection with the claim, 
found that these disorders were not likely the result of his 
military service, to include exposure to the sun therein.  

According to Court, "the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 
(1993).  The credibility and weight to be attached to these 
opinions is within the province of the Board.  Id.  In this 
case, the Board finds that the December 2009 VA examiner's 
opinion, based as it was on a review of the Veteran's service 
records and claims file, is most probative in this case. 

Here, the Board notes that the Veteran can attest to factual 
matters of which he has first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, as a lay person, the Veteran is generally not 
capable of making medical conclusions.  Thus, lay statements 
regarding causation are generally not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  While the Veteran 
may feel that his current skin disorders were caused by 
exposure to the sun in service, the Veteran is not a 
physician and therefore his opinion in this matter is not 
considered competent.

In summary, the Board concludes that the preponderance of the 
evidence is against finding that the Veteran's current 
actinic keratoses and skin cancers are etiologically related 
to his military service.  The Board may not base a decision 
on its own unsubstantiated medical conclusions but, rather, 
may reach a medical conclusion only on the basis of 
independent medical evidence in the record. Hensley v. Brown, 
5 Vet. App. 155 (1993).  In making this determination, the 
Board has considered the provisions of 38 U.S.C.A. § 5107(b) 
regarding benefit of the doubt, but there is not such a state 
of equipoise of positive and negative evidence to otherwise 
grant the Veteran's claim.


ORDER

Service connection for residuals of exposure to the sun, to 
include skin cancer and actinic keratoses, is denied.  


____________________________________________
Michael J. Skaltounis 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


